Citation Nr: 1522535	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-25 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for endolymphatic hydrops with hearing loss and tinnitus (Meniere's disease).

2.  Entitlement to an effective date prior to June 22, 2009, for the awards of service connection for Meniere's disease, cognitive disorder/traumatic brain injury (TBI), and a generalized anxiety disorder associated with TBI.

3.  Entitlement to an effective date prior to December 4, 2012, for the assignment of 40 percent and 50 percent evaluations for cognitive disorder (residuals of a traumatic brain injury) and generalized anxiety disorder, respectively.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from May 1971 to July 1977, May 1989 to August 1989, and September 1991 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). The Veteran testified at a hearing before a Decision Review Officer (DRO) in November 2012; a transcript of that hearing is associated with the claims file.  

Part of the basis for the claims for earlier effective dates for award of service connection is the Veteran's contention that there was clear and unmistakable error (CUE) in a July 2007 decision.  This will be addressed as part of the analysis of the claim for an earlier effective date for awards of service connection.

The Veteran additionally indicated on his January 2014 substantive appeal, VA Form 9, that he wished to have a hearing before the Board.  He was scheduled for a hearing in May 2014 and was informed of that hearing in an April 2014 letter.  The Veteran failed to report for that scheduled hearing and he has not requested to reschedule that hearing.  Accordingly, the Board will proceed with adjudication of his claims on the basis of the evidence of record without the benefit of hearing.

(The issues of earlier effective dates for 40 percent and 50 percent evaluations for the Veteran's cognitive disorder/traumatic brain injury and generalized anxiety disorder are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The Veteran's arguments with respect to CUE relative to a July 2007 rating decision denying service connection amount to no more than disagreement with how the facts were weighed or a contention that the duty to assist was not met.

2.  The Veteran did not submit a notice of disagreement or any new and material evidence within one year of the July 2007 notification letter of the July 2007 rating decision.

3.  The Veteran's claim for Meniere's disease and residuals of a TBI, subsequently service connected as cognitive disorder/TBI and a generalized anxiety disorder, was received on June 22, 2009.

4.  VA examiners have indicated that the Veteran's vertigo and cerebellar gait occur more than once weekly with both hearing impairment and tinnitus.


CONCLUSIONS OF LAW

1.  The claim of CUE in a July 11, 2007 rating decision, respecting the assignment of an effective date prior to June 22, 2009, for awards of service connection for Meniere's disease, cognitive disorder/TBI, and generalized anxiety disorder, is not valid.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105(a) (2014).

2.  The criteria establishing an effective date prior to June 22, 2009, for the awards of service connection for Meniere's disease, cognitive disorder/TBI, and generalized anxiety disorder, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2014).

3.  The criteria for a 100 percent evaluation for Meniere's disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400, 4.7, 4.87, Diagnostic Code 6505 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the earlier effective date claims for awards of service connection for Meniere's disease, cognitive disorder/TBI, and generalized anxiety disorder, those claims arise from an appeal of the initial assignment of an effective date following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with respect to those issues.

With respect to the increased evaluation claim for Meniere's disease-which the Board finds is not an initial increased rating claim, as will be discussed further below-VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  In this case, the Veteran was sent a letter in September 2012 that provided information as to what evidence was required to substantiate his claim for increased evaluation for his Meniere's disease and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify as to that issue.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a DRO hearing in November 2012.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

Finally, regarding the CUE question, the duties to notify and assist imposed by VCAA are not applicable where CUE is claimed in RO decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA is inapplicable to CUE claims in Board decisions).  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  See Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  See Id. (emphasis added)

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Earlier Effective Dates for Awards of Service Connection for Meniere's disease, Cognitive Disorder/TBI, & Generalized Anxiety Disorder

As noted in the introduction, supra, among the Veteran's contentions regarding his claim for earlier effective dates for the award of service connection is the contention that there was CUE in a July 2007 decision denying service connection.  Because such an allegation can have an effect on the assignment of an effective date, the Board will first address this CUE allegation.  

A decision of a duly constituted rating agency or other agency of original jurisdiction will be final and binding on all VA field offices as to conclusions based on evidence on file at the time VA issues written notification of such.  See 38 C.F.R. § 3.104(a) (2014).  

Previous determinations, which are final and binding, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  See 38 C.F.R. § 3.105(a) (2014).  A final and binding agency decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a).  

A claim of CUE is a collateral attack on a final decision by a VA Regional Office or the Board.  Cook v. Principi, 318 F.3d 1334, 1342 (Fed. Cir. 2002) (en banc), cert. denied, 123 S. Ct. 2574 (2003); Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir.), cert. denied, 528 U.S. 967 (1999).  Pursuant to 38 U.S.C. § 5109A(a), an RO decision is subject to revision on the grounds of CUE.  A decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is a kind of error, of fact or of law, that when called to the attention of later reviewers compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

The Court has indicated the following with respect to whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell, 3 Vet. App. at 313-14).  

The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be one that would have manifestly changed the outcome at the time that it was made and must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  VA is considered to have constructive notice of medical records in VA's possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records, specifically citing Bell).  

Any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium); aff'd sub nom., Andre v. Principi, 201 F.3d 1354 (Fed. Cir. 2002).  This specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  By contrast, broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error cannot meet the specificity required to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. at 313-14.  Furthermore, any breach by VA of its duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete record rather than an incorrect one.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Crippen, 9 Vet. App. at 424; Caffrey, supra.

On January 25, 2005, the Veteran electronically submitted a claim for entitlement to pension benefits, as noted in A-1 of that VA Form 21-526.  The Veteran left Part B, a claim for Compensation Benefits, of that Form blank; in Part D, a claim for Pension Benefits, the Veteran listed the following with regards to the disabilities that prevented him from working in D-1a: "Allergy Gout Arthritis Depression hearing loss ADD/ADHS Sinus/Nasal problems GERD Enlarged prostate Pain from removed wisdom tooth."

The AOJ denied entitlement to pension benefits in an April 2005 letter of determination because the Veteran's income exceeded the maximum amount allowable for payment of pension benefits.  The Veteran did not dispute this denial.

However, in a March 22, 2006 correspondence, the Veteran stated that the intent of his January 2005 application "was to obtain a disability rating only.  Please reopen my request as a request for determination of disability rating."

The AOJ obtained private treatment records from Kaiser Permanente from 2000 to 2004.  Most of those records are with respect to a sleep apnea disorder.  However, in a June 2000 treatment record, the Veteran is shown to be diagnosed with "tinnitus, nasal septal deviation and Eustachian tube dysfunction."  In an October 2002 treatment record, the Veteran is shown to have anxiety and depression listed under "psychiatric disorder," though it does not appear any particularized evaluation for a psychiatric disorder occurred at that time as the treatment record was noted as being for sleep apnea; it also appears to the Board that such was not a diagnosis of a psychiatric disorder at that time.  Finally, a December 2003 treatment record noted a "[h]istory of tinnitus with some high frequency hearing loss"; no diagnosis of those two disorders occurred at that time and there was no audiometric data contained in that record or any of the private treatment records from Kaiser.  

The Veteran submitted a statement from his spouse in June 2007, which pertained solely to the Veteran's sleep apnea; no other disorder was discussed in that statement.  

The Veteran's service treatment records were also of record at the time of the July 2007 rating decision; those records did not demonstrate any audiometric data on which a hearing disability could be found under 38 C.F.R. § 3.385, did not find any evidence of complaints of, treatment for, or diagnosis of tinnitus, nor was there any evidence of complaints of, treatment for, or diagnosis of a psychiatric disorder in his service treatment records.  

The Veteran however did note depression/excessive worry on his July 13, 1995 separation report of medical history.  The Veteran's reserve records indicate that he has had situational depression since August 1996 which was treated with medication but was discontinued in 1997.  A February 1997 reserve record indicates that he had a diagnosis of a depressive disorder with all symptoms being resolved and medication being discontinued.  

The July 2007 rating decision denied service connection for tinnitus, hearing loss, and depressive and attention deficit disorders.  The July 2007 rating decision denied service connection for hearing loss, attention deficit disorder, and depressive disorder based on the lack of a current diagnosis, and also that those disorders were not shown to be incurred in or caused by service.  Respecting the tinnitus claim, the July 2007 rating decision conceded a current diagnosis of tinnitus in the Kaiser records, but noted the lack of any "treatment, complaints or diagnosis of tinnitus" during service.  The decision concluded, "While there was treatment for tinnitus noted after separation from active duty, service connection for tinnitus is denied since this condition neither occurred in nor was caused by service."

The Veteran submitted a November 25, 2008 Freedom of Information Act (FOIA) request, and acknowledgment of that request was sent to the Veteran in a December 2008 letter; the FOIA request was completed with copies sent to the Veteran in September 2009.  

The Veteran submitted a June 22, 2009 claim to reopen service connection for "Hearing Loss, Tinnitus, PTSD, Residuals of TBI as Hydrops and PTSD resulting from closed head injury from airplane accident on [August 14, 1972]."  The Veteran also submitted with his claim to reopen a June 17, 2009 letter from his private physician, Dr. P.C.C.;  Dr. P.C.C. related the etiology of the Veteran's Meniere's disease to the closed head injury in an airplane accident in August 1972.  

The Veteran underwent VA examinations of his TBI and psychiatric disorders in December 2009 and of his Meniere's disease, including audiological examination, in January 2010.

The Board notes that Meniere's disease (including hearing loss and tinnitus), a generalized anxiety disorder and a cognitive disorder/traumatic brain injury were service connected in a May 2010 rating decision.  Meniere's disease and TBI, manifested by a cognitive disorder and generalized anxiety disorder, were service connected because there was evidence in service of a closed head injury following an August 14, 1972 airplane accident involving an aborted take-off; such evidence of that 1972 injury was in the Veteran's service treatment records at the time of the June 2007 rating decision.  

The basis of the awards of service connection in the May 2010 rating decision were: (1) TBI, including cognitive disorder and a generalized anxiety disorder as a residuals of that disability, were predicated on a December 2009 VA TBI protocol examination; and, (2) Meniere's disease was shown to be diagnosed and related to an in-service head injury by Dr. P.C.C. in his June 17, 2009 letter, received by VA with the Veteran's June 22, 2009 claim to reopen.

Following the May 2010 rating decision, the Veteran submitted correspondence through his representative dated October 4, 2010.  The representative's statement was as follows:

Please find attached the Veteran's statement and arguments for change of Effective Date due to [CUE].  The Veteran bases this request on the VA's failure to meet its duty to assist in development of his claim for disability by "not properly and thoroughly reviewing records in the custody of the Federal Departments and Agencies including the Department of Veterans Affairs, the Department of the Navy, and the National Personnel Record Center."  This failure to properly obtain records already in the possession of the aforementioned federal agencies resulted in his claim being inadequately developed, improper adjudication, and ultimate denial.  These same records were finally obtained with the assistance and insistence of the Veteran, reviewed and favorably adjudicated.  However, the Veteran lost several years of compensation, underwent added stress, and was denied due process in the VA's failure to assist.  Therefore the Veteran seeks changes in the Effective Dates for issues mentioned herein, to wit: 5003 Degenerative Arthritis; 6205 Endolymphatic hydrops with tinnitus and hearing loss; 9400 Anxiety and cognitive disorder; and 8045 [TBI]. (Emphasis in the original.)

The Veteran's attached correspondence was as follows:

As a party to decision on July 11, 2007 and May 12, 2010 regarding disability rating I request that The Department of Veterans Affairs revise the July 11, 2007 decision due to several clear and unmistakable errors.

Per 38 U.S.C. the VA has a "duty to assist" in the development of a veterans claim for disability compensation:
* VA's duty to assist veterans requires VA to assist with claims generally, as well as to assist veterans in obtaining records and to provide medical examinations for compensation claims.  VA must provide such an examination in deciding a claim for disability or compensation when the evidence of record indicates that the Veteran has a disability or symptoms thereof which may be associated with service, but there is insufficient medical evidence on which to render a decision on a claim.
* It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.

The VA failed to meet its CFR 38 obligations by not properly and thoroughly reviewing records in the custody of Federal Departments and Agencies including The Department of Veterans Affairs, The Department of the Navy, and the National Personnel Records Center.  As a result, conditions and symptoms clearly represented in the records were not properly adjudicated for the July 11, 2007 decision.  

Subsequent to the July 11, 2007 decision, and after significant delay, I received a copy of my medical records from the VA.  At that time, I structured and correlated medical conditions and events contained in my medical record.  This was the same data available to the VA that should have been reviewed for the July 2007 decision.  

This information was submitted to VA by the [the Veteran's representative], a Veterans Service Organization with Power of Attorney for representation of my claim with VA.  The resulting decision of May 12, 2010 provided a combined disability rating of 60%. . . .  Actions requested to fully correct these errors are as follows:

Issue
Correction sought
5003 Degenerative Arthritis
20% disability rating effective January 25, 2005
6205 Endolymphatic hydrops with tinnitus and hearing loss
Change of effective date from Jun 22, 2009 to January 25, 2005
9400 Anxiety and Cognitive disorder
Change of effective date from Jun 22, 2009 to January 25, 2005
8045 Traumatic Brain Injury
Change of effective date from Jun 22, 2009 to January 25, 2005

The Veteran additionally submitted a January 2011 statement and the Veteran's representative submitted a March 2011 statement with regards to CUE with respect to his Gout (Degenerative Arthritis) claim, which is not currently on appeal, and which had not even been granted service connection at that time.  

The AOJ finally adjudicated the Veteran's CUE claims in a July 2011 rating decision.  In a September 2011 notice of disagreement with the CUE denials, the Veteran's essential argument for CUE was: "The premise of the [CUE] was that I had subsequently been granted ratings for several disabilities based upon a submission that did little more than organize relevant information from my Navy records. . . ."  The majority of the Veteran's arguments, however, were specifically respecting the claim of service connection for degenerative arthritis of bilateral great toes, which again was still being denied service connection at that time, although it would later be awarded.  

In an April 2012 statement submitted by the Veteran's representative, the Veteran's representative argues as follows:

Decision dated [July 20, 2011] states that "There is no indication of a claim for compensation."  38 CFR 3.151 states that "A claim by a Veteran for compensation may be considered to be a claim for pension; and a claim by a Veteran for pension may be considered a claim for compensation."  In addition since the Veteran clarified on 26 March 2006, his original effective date should be considered to be 25 January 2005. . . . In addition, VA stated that they had turned down the Veteran's claim for service connection for hearing loss and tinnitus because "We obtained and thoroughly reviewed your active duty service treatment records..., and found no complaints of, treatment for, or diagnosis of tinnitus...nor did they contain any evidence of acoustic trauma."  However, evidence to link the Veteran's claim of tinnitus and hearing loss were already clearly in the Veteran's [service treatment records].  By VA admission, "Review of your service treatment records confirm that you suffered a mild concussion...after striking your head after an aborted take-off....Subsequent treatment records show several complaints of left ear pain and pressure."  In fact, on 13 July 1995, when the Veteran was on Active Duty as so noted by the VA . . . there was an explicit complaint of left hearing loss-"progressive over the past year.  Please eval."  Provisional Diagnosis was "Left Hearing Loss." Signed [redacted].  While VA states in the SSOC that audiometric reports were considered "within normal limits," in fact they demonstrate a progressive loss of some hearing over time, with more loss in the left ear eventually than the right, consistent with the Veteran's complaints of pressure, fullness, pain and subjective hearing loss.  In fact within one year after the accident, the audiogram of May 1973 notes some loss "within normal limits" especially at the 6000 Hz level for both Right and Left ear.  With regard to the Hydrops specifically, while not the specific diagnosis earlier, there was a Continuity of Symptomatology . . . seen throughout the [service treatment records] that is consistent with the now confirmed diagnosis of Hydrops and Meniere's . . . but more importantly, was noted in the first claim by the request of service connection due to sinus and nasal problems, along with the hearing loss which were among the symptoms experienced and reported repeatedly by the Veteran subsequent to the plane accident.  Therefore, apparently there was evidence already in the files with the original claim that supported a possible link between the Veteran's tinnitus and possible hearing loss and a military event.  If the evidence was there as VA has indicated then the denial was based on faulty analysis of the evidence or inadequate review of the [service treatment records], but not because the evidence was not in the file, which would mean there was error on VA's part.  Finally, the VA is in error when it says that 38 CFR 3.385 precludes service connection unless the listed threshold frequencies or speech recognition scores were met while in service.  "Your service treatment records contained no evidence of audiometric readings meeting this criteria in either ear..." [See Hensley v. Brown].  (Emphasis added by the Board; emphasis in the original omitted.)

The Veteran and his representative presented arguments and testimony before a DRO in November 2012 with respect to his earlier effective date claims.  The essence of the arguments presented in that hearing were similar to those presented above.  To wit, the Veteran continued to argue that VA failed to properly develop his claims stemming from the January 2005 pension claim, which doubled as a compensation claim.  The Veteran and his representative additionally argued that all of the evidence which allowed a finding of service connection for Meniere's disease, cognitive disorder/TBI, and generalized anxiety disorder were of record at the time of the July 2007 rating decision.  Specifically, the Veteran's representative, on page 11 and 12 of that transcript, argued that they did not submit any new evidence on which the service connection awards were granted; "[the awards of service connection were] all based on what was already available."  

The Veteran summarized his argument as follows, on page 27 of the transcript:

. . . . When I looked at the record and what was in the record, when I assembled that documentation for the decision in 2009, I did not add any evidence or any other information from that, of which we had previously.  So it was...it....it was really a matter of being able to organize the data around the contentions, but it was already in the record, and that's what the basis was where BVA and [the DRO] prepared the [CUE] letter, but it was there.  There was no change, there was no additional information, and yet, that resulted in a rating later and the question became, "Why is it not...that not result in a rating back in 2007 effective back to..." whether the date be 2006 or 2005, but it should have resulted in an earlier...the 2007 decision letter should have had a rating for those and there should have been Compensation & Pension exams for those.  The question about January 2005...(inaudible)...versus 2006 and they had clearly....I went online and filled out the document online and did not know...had I had [the DRO]'s assistance back then, I probably would have done it correctly.  I suspect I'm not the only Vet you see that does that, and the good news from that is I advise other Vets in terms of applying for benefits and other things and....and help them to know that if you're gonna apply, get it fully developed before you apply, and really, "This is what you need to do and this is how you need to apply."  So, hopefully, my lessons help you guys, but as far as the date, those were the issues there.  I did apply and I did not have a copy of the FOIA, but I know that there was a break from when I did the FOIA. . . . And I know that it took an extremely long time to get the record and...but I...once I got the record, it took me about an hour to go through the record and compile the information and organize it, and that's what you have in the...the June...June or July...the 2009 submission.

In a November 2012 statement, the Veteran's representative additionally argues that the claimed depressive disorder and ADHD represented claims for anxiety and cognitive dysfunction.  The Veteran submitted similar arguments to those made above in a September 2013 email correspondence along with a "timeline"; the AOJ accepted this document as the Veteran's in lieu of substantive appeal, VA Form 9, regarding the earlier effective date claims.  

In addition, the Veteran argued that VA did not obtain all of his private treatment records from Kaiser Permanente prior to the July 2007 rating decision in a January 2014 email correspondence.

The Board finds that the Veteran's and his representative's arguments for CUE in the July 2007 rating decision are insufficient.  

Initially, the Board notes that the Veteran's first argument advanced throughout the record is that VA failed in its duty to assist, whether such failure was obtaining more extensive private treatment records from Kaiser Permanente, obtaining VA examinations prior to the July 2007 rating decision, or to generally adequately fulfill VA's duty to assist him in advocating his claim on all possible theories of entitlement that may have existed in his service treatment records at the time of the July 2007 adjudication.  

Insofar as the Veteran has asserted that VA failed to adequately assist him in prosecuting his January 2005 claim for compensation benefits-including failing to obtain private records, afford him VA examinations, or to generally pursue all theories of legal entitlement to benefits that may have existed in his service treatment records or claims file-the Board notes that such assertions cannot be considered CUE, as they merely result in an incomplete not incorrect record.  See Tetro, supra; Crippen, supra.

Next, the core of the Veteran's argument is essentially that-without adding any extra evidence to the claims file-after receiving his medical records from VA, he "spent an hour" going through the records, reorganizing them and re-packaging them, and then re-submitted them; such resubmission-based solely on evidence that was of record at the time of the July 2007 rating decision-resulted in the award of service connection for his three disabilities.  

The Board finds this assertion to be both disingenuous as well as factually incorrect.  

The Board initially finds it curious that the Veteran argues on appeal extensively that the FOIA request delayed his being able to submit a "repackaged" claim, although he managed to submit that "repackaged" claim in June 2009 before the FOIA request was completed in September 2009.  

Notwithstanding that curious factual incongruity, the Board notes that the Veteran-at no time prior to June 22, 2009-claimed service connection for Meniere's disease or any residuals of a traumatic brain injury, the two claims for benefits submitted in the June 22, 2009 claim, which resulted in the awards of service connection for his three contested disabilities.  

As the January 25, 2005 Form 21-526 demonstrates clearly, the Veteran claimed tinnitus, hearing loss, depressive and attention deficit disorders at that time; there is absolutely no mention of any vestibular disorder or other vertigo-type symptomatology at that time.  The Veteran's representative argues on appeal that the claims for sinus/nasal problems should be read as claims for a vestibular disorder.  The Board cannot see the merit in that claim, particularly in light of the Veteran's claim for "Allergies"; there is no mention of any vertigo, dizziness, or any other symptoms other than sinus/nasal problems and allergies in the January 2005 claim.  

The Board further notes that it would not be reasonable for the AOJ to have construed those claims to be for a vestibular disorder as the Kaiser records only noted a nasal septal deviation and other rhinitis symptomatology, which was denied service connection in the July 2007 rating decision.  Those private records further do not demonstrate any diagnosis of TBI and/or Meniere's disease; the Board notes that the documents of record at the time of the July 2007 rating decision do not fairly raise a current diagnosis of those conditions.

Furthermore, the Veteran does not at all mention that he had a closed head injury during service as a potential etiological cause of those claimed conditions; at no point prior to June 2009 does the Veteran suggest that the etiological cause of his hearing loss and tinnitus were related to a closed head injury rather than acoustic trauma during service.  

In fact, the first mention of any closed head injury as the etiological cause of his Meniere's disease-indeed, the first indication in the record that he even had a diagnosis of Meniere's disease was Dr. P.C.C.'s June 2009 letter-and residuals of TBI (to include Hydrops and PTSD, a psychiatric disorder) was in June 22, 2009.  

The Board recognizes that the Veteran's oversight in relating his claimed disabilities to service in the January 2005 claim was most likely because the Veteran was applying for pension benefits and not compensation benefits at that time; in filling out the form for pension benefits instead of compensation benefits, the form omitted inclusion of evidence that would be necessary to adjudicate compensation claims of service connection for the noted disabilities in Part D-1a of the January 2005 claim.  

While the Board is sympathetic to the Veteran's assertions that the electronic claims forms can be hard to understand and that he may have erroneously filled them out, when the Veteran realized his mistake in March 2006, he did not provide any documentation of a Meniere's diagnosis, nor any contentions that his claimed hearing loss, tinnitus, and depressive and attention deficit disorders were related to service, to particularly include a closed head injury during service.  While VA has a duty to assist the Veteran, the Veteran is not absolved of all duty to prosecute his own claim for benefits, which is essentially what the Veteran and his representative argues for on appeal.  Such are not CUE claims, nor is this how the VA claims process works.

Thus, at best, the Veteran's argument that he had claimed Meniere's disease and residuals of TBI, including a psychiatric disorder manifested by depression and attention deficit, prior to June 22, 2009 is factually incorrect.  He claimed four specific disorders- hearing loss, tinnitus, and depressive and attention deficit disorders-none of which was Meniere's disease or residuals of TBI.  He also failed to provide any contentions as to why those disorders were related to military service, including failing to assert that his hearing loss, tinnitus, and depressive and attention deficit disorders were related to the August 14, 1972 closed head injury during an aborted take-off. 

Moreover, the Veteran's assertions that he "added no further evidence to the record, but merely reorganized the evidence of record and was granted service connection" are factually inaccurate.  

The May 2010 rating decision makes clear that the basis for the award of service connection for Meniere's disease is Dr. P.C.C.'s June 2009 letter that the Veteran submitted with his June 2009 claim; this June 2009 letter could not have existed at the time of the July 2007 rating decision, and was evidence submitted with the claim that was not of record at the time of the July 2007 rating decision.  Thus, the Veteran submitted evidence with his June 2009 claim that was not "of record at the time of the July 2007 rating decision."  The Veteran's assertions to the contrary are disingenuous.

Likewise, the basis for the awards of service connection for cognitive and generalized anxiety disorders was the December 2009 VA TBI protocol examination and the subsequent medical opinions that such disorders were residuals of the Veteran's traumatic brain injury that he sustained in the August 14, 1972 airplane accident.  Again, this evidence was received after the July 2007 rating decision and could not have existed in the record at that time.  

Consequently, the Board reiterates that, while some elements of service connection may have been substantiated by evidence that existed in the record prior to the June 2009 claim, the May 2010 rating decision is clear that the evidence either received with or subsequent to that June 2009 claim is the basis for the awards of service connection in this case.  The Veteran's assertions to the contrary are incorrect.

Third, insofar as the Veteran's representative has argued that the AOJ misapplied the law in this case with respect to finding the January 25, 2005 claim was a claim for compensation, the Board finds that regardless of the merit of that assertion, it is of no consequence as the Veteran's January 2005 claim was adjudicated in the July 2007 rating decision as a claim for compensation benefits.   The Board therefore does not understand how this could be a mis-application of the law, as a compensation claim prior to June 2009 was in fact adjudicated.  

The Veteran's representative has yet to provide any argument against the finality of the July 2007 rating decision, which is discussed further below.  As that decision is final, the January 2005 or March 2006 claim-whichever is considered the claim under the appropriate law-was finally adjudicated in July 2007.  As an aside, the Veteran and his representative appear to concede the fact that the July 2007 rating decision was final, which is why they have advanced these collateral attacks under CUE on that decision.

Additionally, insofar as the Veteran's representative has asserted that the AOJ mis-applied the law with respect to Hensley in the July 2007 rating decision, the Veteran's representative attacks the wrong decision, as the Board notes that the quote contested in the April 2012 statement is from the July 2011 rating decision, not the July 2007 rating decision.  

However, insofar as the July 2007 rating decision noted that the Veteran's in-service audiometric data was normal and that there was no current evidence of a hearing loss disability in service or to a compensable degree within one year of service, the Veteran's representative has pointed to no evidence in the record at the time of that decision on which the Board can find that there was a hearing loss disability under 38 C.F.R. § 3.385.  

There is a notation in the Kaiser records that the Veteran had a history of tinnitus with some high frequency hearing loss; there is no audiometric data on which the Board can make a determination with respect to 38 C.F.R. § 3.385 regarding the efficacy of whether the Veteran's hearing loss was a disability under VA law and regulations at that time.  The Kaiser records of record at that time do not have any audiometric data on which to make such a determination.  

Likewise, while there was a diagnosis of tinnitus in June 2000, there was no evidence of record-and the Veteran and his representative have not pointed to any evidence of record at that time which clearly and unmistakably demonstrates that his tinnitus or even any "possible" hearing loss was related to service or an in-service injury-to demonstrate a link to service, including any lay statements from the Veteran which relate his claimed tinnitus, hearing loss, and depressive and attention deficit disorders to a closed head injury in service.  

Additionally, after reviewing the claims file, the Board cannot find that the AOJ mis-applied Hensley in July 2007, as the rating decision merely noted that one avenue of showing a current diagnosis of hearing loss disability would be to have a hearing loss disability during service; it did not limit the Veteran to providing only in-service evidence of a hearing loss disability, which would be a misapplication of Hensley.  

Although, even if such had been misapplied in this case, the Board notes that such is not CUE in this case as it would not manifestly change the outcome of the case in July 2007.  Specifically, the AOJ denied service connection because the Veteran did not have a current diagnosis of a hearing loss disability at that time; Hensley evidence would go towards the second element of service connection-in-service injury-moreso than a current diagnosis, which is the first element of service connection.  In other words, the claim must still manifestly fail in July 2007 because the evidence of record at that time did not demonstrate that the Veteran had a current diagnosis of a hearing loss disability under 38 C.F.R. § 3.385; the outcome of the denial in July 2007 cannot be said to be clear and unmistakable or manifestly different.

Finally, with regard to the Veteran's representative statements in April 2012, the Board is unable to find that such asserts a basis of CUE.  Specifically, the Veteran's representative points to specific pieces of evidence from the Veteran's claims file that were of record in July 2007-particularly noting a mild concussion in August 1972, a May 1973 audiogram with high frequency hearing loss at 6000 Hz, and a finding of "progressive left ear hearing loss" in July 1995-and states that those pieces of evidence were "possible evidence of hearing loss" or a "possible link to a military event."  "Possible" is not clear and unmistakable evidence, by its definition.  

At best, the Veteran's representative's statements advance the Veteran's arguments that he did not receive proper assistance in his claim, and that VA failed to obtain a medical opinion based on the evidence of record in July 2007.  Again, the Board reiterates that this argument is not an argument for CUE.  

The Board further notes that the Veteran's representative's argument above is essentially a mere disagreement with how the AOJ weighed certain evidence of record in July 2007; such disagreement with how the evidence was weighed and evaluated in July 2007 is not a CUE claim.  See Crippen, supra.  Accordingly, this argument must manifestly fail.  

In light of the above, the Board finds that the Veteran has not sufficiently made a valid claim of CUE in this case.  As the arguments raised in the record do not meet the required allegations of CUE, the Board finds no basis to alter the effective dates for the award of service connection based on CUE.  Id; see also Hillyard v. Shinseki, 24 Vet. App. 343 (2011).

Turning to the question of whether a date earlier than June 22, 2009, should have been assigned for the award of service connection, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2014).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).

On appeal, the Veteran has specifically disputed the earlier effective dates for the assignments of his awards of service connection for Meniere's disease, and residuals of his TBI, which include cognitive and generalized anxiety disorders.  

In a May 2010 rating decision, the AOJ awarded service connection for those disabilities effective June 22, 2009.  The Veteran argues that the awards of service connection should be assigned on January 25, 2005-the date of his initial claim for pension benefits that he submitted to VA.  

Historically, the Veteran submitted a claim for pension benefits on January 25, 2005; the AOJ denied pension benefits in an April 2005 letter of determination because his income exceeded the maximum amount for entitlement to payment of pension benefits.  The Veteran did not dispute that denial of benefits.

However, in a March 22, 2006 correspondence, the Veteran clarified that the "intent of the [January 25, 2005] application was to obtain a disability rating only.  Please reopen my request as a request for determination of disability rating."  The AOJ construed that statement to be a clarification that the January 25, 2005 application was for compensation instead of pension benefits.  

In a July 2007 rating decision, the AOJ denied service connection for allergies, obstructive sleep apnea, tinnitus, degenerative arthritis of both great toes, depressive disorder, hearing loss, attention deficit disorder, left airway obstruction with allergic rhinitis, gastroesophageal reflux disease (GERD), enlarged prostate, and wisdom tooth (#32) removal.  The Veteran was notified of that decision in a July 16, 2007 letter.  

The Board notes that after that notification letter, the next piece of evidence received from the Veteran was a November 25, 2008 Freedom of Information Act (FOIA) request for a copy of his medical records.  The AOJ sent a December 2008 letter acknowledging receipt of the Veteran's FOIA request.  The FOIA request was completed and copies of his medical records were sent to the Veteran in September 2009.  

The Veteran subsequently submitted correspondence that was received by VA on June 22, 2009, indicating that he wished to reopen claims of service connection for "hearing loss, tinnitus, PTSD, residuals of TBI as Hydrops and PTSD resulting from closed head injury from airplane accident on [August 14, 1972]."  He additionally submitted a June 17, 2009 letter from a private physician, Dr. P.C.C., which diagnosed the Veteran with Meniere's disease and related that disability to his airplane accident which resulted in a closed head injury.  

With respect to the Veteran's effective date claims, the Board finds that awards of service connection for Meniere's disease, cognitive, and generalized anxiety disorders, the AOJ has appropriately assigned June 22, 2009.  

The Board notes that the July 2007 rating decision was final, as the Veteran did not submit any notice of disagreement with that decision within one year of the July 16, 2007 notification letter.  Likewise, there was no receipt of new and material evidence with respect to those claims within one year of that July 16, 2007, notification letter.  See 38 C.F.R. § 3.156(b), 20.200, 20.1103; Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Accordingly, the June 22, 2009 date is appropriately assigned as the date of claim.

Incidentally, the Board notes that the Veteran and his representative appeared to argue during their November 2012 DRO hearing that the FOIA request was never completed and that such request should be considered a claim for benefits.  The Board notes that such request was received outside of the one-year period after the July 2007 notification letter and cannot be construed as a notice of disagreement.  See 38 C.F.R. § 20.201 (2014).  Moreover, that document does not indicate any intent to file for compensation benefits, and merely is a request for copies of medical records; that document does not contain any mention of Meniere's disease, hearing loss, tinnitus, endolymphatic hydrops, TBI, cognitive disorder, or generalized anxiety disorder.  Accordingly, the Board cannot construe that document to be a claim for benefits in this case.  See 38 C.F.R. § 3.155 (2014).

Accordingly, entitlement to an effective date prior to June 22, 2009, for the awards of service connection for Meniere's disease, cognitive disorder/TBI, and generalized anxiety disorder, must be denied on the basis of the evidence of record.  See 38 C.F.R. §§ 3.102, 3.155, 3.400.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Evaluation for Meniere's Disease

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

As an initial matter, the Board finds that this is an increased evaluation claim, not an appeal of an initial evaluation.  Specifically, the Veteran was awarded service connection for Meniere's disease in the May 2010 rating decision; he was assigned a 30 percent evaluation for that disability, effective June 22, 2009.  The Veteran was notified of that decision in a May 2010 letter.

In the subsequent statements with respect to that decision, the Veteran merely disagreed with the assigned effective date of June 22, 2009; the October 2010 statements, and January 2011 and March 2011 statements only addressed the assigned effective date of those awards, or his degenerative arthritis of the bilateral great toes claim.  No mention of the assigned 30 percent disability evaluation for Meniere's disease appears in those statements.

The first statement after the May 2010 rating decision and notification letter to address any error in evaluation for Meniere's disease is the Veteran's Supplemental Claim for Compensation, VA Form 21-526-b, and statement received on July 29, 2011, which noted a new claim of service connection for vertigo (which was already service connected with his Meniere's disease) and indicated that he had a gait disturbance; it also indicated that having to go off his medications increased his symptoms.

As no new and material evidence was received within one year of the May 2010 notification letter, the May 2010 rating decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, as the Veteran did not timely submit a notice of disagreement within one year of that May 2010 notification letter, the May 2010 rating decision is therefore final with respect to the assigned disability rating for Meniere's disease that was made therein.  See 38 C.F.R. §§ 20.200, 20.1103 (2014).  

The Board finds that the AOJ correctly interpreted the Veteran's July 29, 2011 claim as a claim for increased evaluation of his Meniere's disease.  The Board will therefore address that claim as such.

Throughout the appeal period, the Veteran has been assigned a 30 percent evaluation under Diagnostic Code 6205 for his Meniere's disease.  Under Diagnostic Code 6205, Meniere's syndrome (endolymphatic hydrops), a 30 percent rating is warranted for hearing impairment with vertigo less than once a month, with or without tinnitus.  A 60 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A 100 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6205 (2014).  A Note to Diagnostic Code 6205 provides that Meniere's syndrome can be evaluated either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder (Diagnostic Code 6204)), hearing impairment (38 C.F.R. § 4.85), and tinnitus (Diagnostic Code 6260), whichever method results in a higher overall evaluation.  But a combined evaluation for hearing impairment, tinnitus, or vertigo with an evaluation under Diagnostic Code 6205 is inappropriate.  See Id., Note.

Turning to the evidence of record, in a July 11, 2011 VA treatment record, the Veteran sent a message to his VA primary care physician as follows:

Been having problems with Vertigo.  Increased frequency, duration and intensity.  "Minor" vertigo and disorientation has continued essentially on a daily basis for last several months but primarily when waking up or going to bed.  Seems if I have a strong visual cue that [this] is much less debilitating...Seems to be several days per week now that I am experiencing more pronounced vertigo.....This weekend experienced "room spinning" with rapid eye movement primarily in the morning and evening.  Became pronounced if I was on either side (but worse on right side, or with head movement).  Have taken Meclizine which seems to help reduce intensity.  

In his July 29, 2011 correspondence, the Veteran stated as follows:

In essence I have multiple vertigo episodes per day, usually in the morning and evening and am able to somewhat manage the symptoms by limiting head movements-usually by immobilizing my head.  I also have difficulty walking with a normal gait, and am able to manage by taking a wide stance and essentially waddling.  A number of times, I had vertigo that lasted for extended periods and was not able to fully manage the symptoms.  The Maxzide prescribed reduced the severity of the symptoms, however, it caused an increase in my uric acid levels (causing joint paint) and creatines.  I was taken off Maxzide and put on Spironolactone which had the same results.  I was taken off of the Spironolactone and am unable to take a diuretic...consequently, the severity of the vertigo has again increased.  Frequency has always been multiple times per week (not the comments about remaining in bed and limiting head movement) but the diuretics reduced the severity.  I have discussed with my VA primary care physician, Dr. H[.], at VAMC Martinsburg and he has prescribed Meclizine HCL to manage the dizziness.  Problem seems to be that it causes excessive drowsiness...

The Veteran underwent VA vestibular examinations in October 2012 and October 2013.  In both of those examinations, the examiners checked "yes," to hearing impairment with vertigo, hearing impairment with attacks of vertigo and cerebellar gait, tinnitus, vertigo, staggering, and hearing impairment and/or tinnitus; all of those symptoms were also noted as being more than weekly and lasting 1 to 24 hours, with the exception of tinnitus, which lasted greater than 24 hours.

Based on the foregoing evidence, the Board finds that a 100 percent evaluation for the Veteran's Meniere's disease is warranted.  See 38 C.F.R. §§ 3.400, 4.7, 4.87, Diagnostic Code 6205.  While it may be that the VA examiners were merely parroting the Veteran's complaints when completing the examination reports, the intent of the DBQ examination process is to obtain objective observations so as to evaluate disabilities in a proper objective manner, reflecting actual difficulties due to a claimant's service-connected disability, not merely perceived subjective difficulties.  The Board must assume-even in cases like this where the examiners' reports, when considered in the context of the entire record, are suspect-that the examiners did their jobs correctly.   Consequently, a total schedular rating is warranted based on those reports.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date prior to June 22, 2009, for the award of service connection for Meniere's disease; cognitive disorder, residuals of a traumatic brain injury; and, generalized anxiety disorder, is denied.

A 100 percent evaluation for Meniere's disease is granted, subject to the law and regulations governing the award of monetary benefits.



REMAND

In a December 2013 rating decision, the AOJ increased the Veteran's cognitive disorder/TBI disability to 40 percent disabling, and increased his generalized anxiety disorder to 50 percent disabling, both awards made effective from December 4, 2012.  In a February 2014 statement, the Veteran specifically stated that he did not wish to submit a notice of disagreement with those assigned evaluations, although he did wish to dispute that those 40 percent and 50 percent evaluations should be assigned throughout the entire appeal period.  The Board therefore has construed these statements to be a notice of disagreement with respect to the effective date for the awards of 40 percent and 50 percent evaluations for his cognitive disorder/TBI and generalized anxiety disorder disabilities.  

As a timely notice of disagreement with those issues has been received, the Veteran has appropriately initiated the appellate process respecting those claims, and VA has a duty to issue a statement of the case as to those issues so that the Veteran may complete an appeal by filing a Substantive Appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the claims for an effective date prior to December 4, 2012, for the awards of 40 percent and 50 percent evaluations for his cognitive disorder/traumatic brain injury and generalized anxiety disorder, respectively, are remanded.

The case is REMANDED for the following action:

The AOJ issue a statement of the case on the effective date questions for the increased compensation awards and provide the appellant with the appropriate notice of appellate rights.  The issues should be returned to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


